Citation Nr: 1040863	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received in order to 
reopen a claim of entitlement to service connection for diabetes 
mellitus type II, to include as secondary to service-connected 
lumbosacral degenerative disc disease with radiculopathy and/or 
adjustment disorder with mixed emotional features of depression 
and anxiety, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran had active military service from February 1984 to 
December 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board observes that the Veteran's claim of entitlement to 
service connection for diabetes mellitus type II was originally 
denied in a rating decision issued in December 2002.  He 
submitted an application to reopen his claim in April 2005 and a 
September 2005 rating decision denied such claim.  Thereafter, 
the Veteran submitted statements in September 2005 and October 
2005, within one year of the September 2005 denial.  The 
September 2005 statement, which the RO construed as a new claim, 
was adjudicated in a February 2006 rating decision.  However, in 
connection with the Veteran's September 2005 and October 2005 
submissions, he requested that the RO consider a positive opinion 
from his private treating physician, Dr. Bryant, which, while of 
record at the time of the September 2005 rating decision, did not 
appear to have been considered.  Therefore, the RO readjudicated 
the Veteran's claim, with consideration of Dr. Bryant's opinion, 
in a February 2006 rating decision.  Following the February 2006 
rating decision, the Veteran submitted a statement received the 
same month in which he identified additional evidence consisting 
of a positive opinion from his treating VA physician.  As such, 
the RO considered the new evidence in the May 2006 rating 
decision on appeal.  

As set forth in 38 C.F.R. § 3.156(b), when new and material 
evidence is received prior to the expiration of the appeal 
period, it will be considered as having been filed in connection 
with the claim which was pending at the beginning of the appeal 
period.  As evidence accompanying the Veteran's September 2005 
and February 2006 statements qualify as new and material 
evidence, such must be considered as having been filed in 
connection with the Veteran's original claim and, therefore, the 
Board finds that the Veteran's application to reopen his claim of 
entitlement to service connection for diabetes mellitus has been 
pending since VA received his claim in April 2005.  See Roebuck 
v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. 
West, 13 Vet. App. 159, 161-62 (1999).


FINDINGS OF FACT

1.  In a final decision issued in December 2002, the RO denied 
service connection for diabetes mellitus type II.

2.  Evidence added to the record since the final December 2002 RO 
denial is not cumulative or redundant of the evidence of record 
at the time of the decision and raises a reasonable possibility 
of substantiating the Veteran's claim for service connection for 
diabetes mellitus type II.

3.  Resolving all reasonable doubt in the Veteran's favor, his 
service-connected lumbosacral degenerative disc disease with 
radiculopathy and adjustment disorder with mixed emotional 
features of depression and anxiety aggravated his diabetes 
mellitus type II. 


CONCLUSIONS OF LAW

1.  The December 2002 RO decision that denied service connection 
for diabetes mellitus type II is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2010)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for diabetes mellitus 
type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

3.  Diabetes mellitus type II is proximately due to service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006), (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of 
entitlement to service connection for diabetes mellitus type II 
and grant service connection for such disability is completely 
favorable, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations.

The Veteran contends that he began having symptoms that were 
indicative of diabetes mellitus while on active duty that 
ultimately resulted in a diagnosis of such disease approximately 
two years after his discharge.  In the alternative, he alleges 
that his service-connected lumbosacral degenerative disc disease 
with radiculopathy and/or adjustment disorder with mixed 
emotional features of depression and anxiety have aggravated his 
diabetes mellitus as such disabilities have reduced his ability 
to exercise, thus increasing his weight and, consequently, the 
severity of his diabetes.  Therefore, the Veteran contends that 
service connection is warranted for diabetes mellitus type II.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as diabetes mellitus, to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the pendency of the Veteran's appeal, effective 
October 10, 2006; however, the new provisions state that service 
connection may not be awarded on the basis of aggravation without 
establishing a pre-aggravation baseline level of disability and 
comparing it to the current level of disability.  38 C.F.R. § 
3.310(b) (2010).  Although the stated intent of the change was 
merely to implement the requirements of Allen, supra, the Board 
finds that the new provisions amount to a substantive change to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the Veteran as it does not require the establishment of a 
baseline level of disability before an award of service 
connection may granted.  See generally, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a December 2002 rating decision, the RO denied service 
connection for diabetes mellitus type II.  Specifically, the RO 
determined that the evidence of record, to include service 
treatment records, post-service VA and private treatment records, 
and the Veteran's statements, failed to show that diabetes 
mellitus type II was related to the Veteran's military service, 
to include on a presumptive basis.  The RO noted that his service 
treatment records did not show that he was treated or diagnosed 
with diabetes mellitus type II while in service and post-service 
treatment records revealed that the Veteran was diagnosed with 
diabetes mellitus type II in December 1993, which was over one 
year after his separation from service.  Therefore, the RO denied 
service connection for diabetes mellitus type II.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In December 2002, the Veteran was advised of the decision and his 
appellate rights.  No further communication regarding his claim 
of entitlement to service connection for diabetes mellitus type 
II was received until April 2005, when VA received his 
application to reopen such claim.  Therefore, the December 2002 
rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2010)].

Generally, a claim which has been denied in an unappealed Board 
decision or an unappealed RO decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (August 29, 2001).  As the Veteran filed his application 
to reopen his claim of entitlement to service connection for 
diabetes mellitus type II in April 2005, the definition of new 
and material evidence effective August 29, 2001, found at 38 
C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the December 2002 rating decision, evidence consisting of 
medical opinions addressing the relationship between the 
Veteran's diabetes mellitus type II and his service-connected 
lumbosacral degenerative disc disease with radiculopathy and 
adjustment disorder with mixed emotional features of depression 
and anxiety have been received.  In this regard, opinions from 
the Veteran's private treating physician, Dr. Bryant, and his VA 
treating physician demonstrating a relationship between the 
Veteran's diabetes mellitus type II and his service-connected 
disabilities have been received.  Dr. Bryant also indicated in 
her opinion that the Veteran may have been diabetic at the time 
of his military discharge.  Additionally, an opinion dissociating 
the Veteran's diabetes mellitus type II from his service-
connected back disability was proffered by a VA examiner in 
August 2005.  Therefore, the Board concludes that the evidence 
received since the prior final denial is new in that it was not 
previously of record.  It is material because it relates to an 
unestablished fact necessary to substantiate the Veteran's claim.  
Specifically, the newly received evidence reflects that his 
diabetes mellitus II may have begun in military service or is 
otherwise related to his service-connected back and psychiatric 
disabilities.  Therefore, the Board finds that the new evidence 
tends to prove a previously unestablished fact necessary to 
substantiate the underlying claim of service connection for 
diabetes mellitus type II.  Consequently, the newly received 
evidence raises a reasonable possibility of substantiating the 
Veteran's claim.  Accordingly, the claim of entitlement to 
service connection for diabetes mellitus type II is reopened.  As 
such, the Board will now consider the merits of the Veteran's 
claim.

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses referable to diabetes 
mellitus or symptoms indicative of such disease.  Specifically, 
there are no complaints of fatigue, polydipsia, polyuria, or 
night sweats noted.  Moreover, the Veteran's July 1991 Medical 
Board examination revealed that, based on urinalysis, his sugar 
was negative.  

Post-service treatment records reflect a diagnosis of diabetes 
mellitus in December 1993, at which time he was placed on oral 
medication.  Such also show that the Veteran had hypoglycemic 
episodes in 1994 and diabetic nephropathy was diagnosed in 1996.  
He was placed on insulin in September 2002 and, at the time of 
the Veteran's most recent VA examination in December 2007, he 
reported diabetic visual symptoms, peripheral neuropathy, 
nephropathy, skin symptoms, gastrointestinal symptoms, and 
genitourinary symptoms although the examiner determined that not 
all such symptoms were related to his diabetes mellitus.  

In a June 2005 letter, Dr. Bryant stated that, although it could 
not be proven, she believed that the Veteran had developed 
diabetes some time before its diagnosis in December 1993.  She 
indicated that, given the fact that many of his symptoms 
(fatigue, polydipsia, polyuria, night sweats) were present prior 
to his discharge from the Army, it was probable that he was 
diabetic at the time of discharge.  Dr. Bryant also stated that 
the diabetic nephropathy diagnosed in 1996 would make one believe 
that the disease had been present for quite some time.

Dr. Bryant further stated that the Veteran's lumbar disc disease 
and degenerative joint disease have had a significant impact on 
his diabetes.  She indicated that, with progressive increase in 
symptoms from the degenerative disease in his back, she has seen 
a progressive decrease in the amount of activity which he could 
tolerate.  With such a decrease in activity level, he has had 
progressive loss of control of his diabetes, going from good 
control on low dose oral medication to marginal control with both 
oral medication and insulin.  Dr. Bryant also stated that the 
relationship between the Veteran's depression and anxiety 
disorder was less clear, but they certainly could be related.  

At the August 2005 VA examination, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a physical 
examination.  Thereafter, he noted that the Veteran's contention 
was that his diabetes was aggravated by his service-connected 
back disability.  The examiner stated that it was noteworthy 
that, in 1994, when he had a 13.2 A1C, there was no mention 
whatsoever of the back problem at that time.  The Veteran was 
placed on a strict diet and started exercising.  He apparently 
lost some weight and his hemoglobin A1C came down to 7.4.  On the 
average, the Veteran's hemoglobin A1C was about 6.8.  On July 
2005, it was 8.8.  The examiner noted that the Veteran was 
claiming that, because of his back disability and depression, he 
had poor control of his diabetes; however, it did not appear that 
the Veteran had any less control of his diabetes recently than he 
has had the whole time he has had his diabetes.  The examiner 
further reported that the Veteran had never had absolutely good 
control of his diabetes as his hemoglobin on average has always 
been around 6.8 with fluctuations from 5.7 to 7.4.  There were 
only two incidents in the records with hemoglobin outside of that 
range, i.e., 8.8 in July 2005 and 13.2 in 1994.  The examiner 
indicated that normal A1C is between 4.4 and 6.1.  

The examiner stated that, therefore, it would hardly be 
reasonable to deduce since 1993 to the present that he was all of 
a sudden out of control because of his back.  He noted that the 
Veteran claimed that his back disability had gotten worse over 
the past 8 to 12 months, but that would not explain why his 
hemoglobin A1C was 13.2 in 1994 and he was trying to claim that 
his diabetes was aggravated all of a sudden because of his back 
getting worse.  The examiner stated that he would have to deduce 
that the Veteran's service-connected back disability was not 
cause for his poor control of his diabetes.  He noted that there 
was actually no mention in the claims file of him being in poor 
control and one note indicated that he was in good control.  The 
examiner concluded that it was his opinion that the Veteran's 
diabetes mellitus was not caused or aggravated by his service-
connected back disability as he seemed to be in fairly good 
control on average with minor fluctuations.

In a February 2006 statement, the Veteran's treating VA physician 
indicated that he was familiar with the Veteran's current medical 
condition and his past medical history.  He stated that it was 
his opinion that it was likely or at least as likely as not that 
the Veteran's service-connected degenerative disc disease of the 
lumbar spine with radiculopathy had permanently aggravated his 
diabetes mellitus due to his inability to exercise and subsequent 
weight gain.  The VA physician further indicated that the Veteran 
was on anti-depressant medications that aggravated his weight 
gain.  He stated that he had reviewed the Veteran's medical 
records in reaching his opinion.  

In June 2007, Dr. Bryant submitted another statement regarding 
the Veteran's diabetes control over time and its relationship to 
his chronic pain from the disease in his spine and his 
depression.  She noted that, at the Veteran's first visit with 
her in October 1996, he was managing his diabetes well, his 
HbgA1C was 6.1, he was exercising regularly, and had lost forty 
pounds, allowing him to decrease his oral hypoglycemic to on an 
as needed basis.  At such time, the Veteran had a history of 
musculoskeletal pain due to previous injuries, arthritis, and pes 
cavus.  However, he was also first diagnosed with diabetic 
nephropathy, indicating a significant time previous with 
uncontrolled diabetes.  In November 1996, he was diagnosed with 
LS radiculopathy on the left.

The Veteran's HgbA1C remained good until April 1998 when it 
increased to 7.5 despite increased dosing of his oral 
hypoglycemic agent.  He was noted to have a 16 pound weight gain 
and was not exercising at the time.  By January 1999, his HbgA1C 
was 9.1, and increased micronase and exercise led to a HgbA1C of 
8.8 by April 1999.  The Veteran was also being treated for back 
pain.

In November 1999, the Veteran had a HgbA1C of 6.0, had lost much 
weight, and was exercising.  He had been able to stop oral 
hypoglycemics with continued glucose control.  In July 2000, the 
Veteran had regained the weight and was not exercising.  He was 
using glyburide, but was having episodes of hypoglycemia.  
Despite the HgbA1C of 6.6, the Veteran's medication was changed 
to oral metformin to avoid hypoglycemia.  By September 2000, his 
HgbA1C was 7.0 despite both glucophage and glyburide.  The 
Veteran was not exercising and was experiencing many 
musculoskeletal aches and pains.  Medication doses were 
increased, but HgbA1C was 8.2 by January 2001.  The Veteran 
increased his exercise resulting in HgbA1C of 7.2 by May 200[1]; 
however, he had markedly increased back and left ankle pain.

Over the next year, the Veteran's HgbA1C steadily increased.  
Fatty liver change was diagnosed and chronic diarrhea developed 
due to the metformin.  Avandia and maximum doses of glyburide 
were implemented.  By September 2002, HgbA1C had increased to 
8.5.  Nocturnal insulin was added with continuation of avandia.  
By January 2003, his HgbA1C was down to 6.8; however, his weight 
had begun to increase.  His back pain was worse requiring 
epidural steroid injections.  The improvement in his HgbA1C was 
short-lived as, by May 2003, his weight was further increased, 
his HgbA1C increased to 7.6, and his back pain had progressed to 
the point where Dr. Bryant prescribed narcotics for the first 
time.  Over the next year, as the Veteran's back pain increased, 
he was given oral and epidural steroids.  Glucose spikes required 
the addition of humalog sliding scale.  By May 2004, the 
Veteran's weight was up, his HgbA1C was 8.1, and he was on two 
narcotics to control pain.

In September 2004, the Veteran had developed depression, probably 
due to chronic pain and his concerns regarding the elevated blood 
glucose.  The addition of paxil helped somewhat, but his other 
health issues were unimproved.  HgbA1C was up to 9.2.  The 
Veteran required the addition of neurontin to control pain and 
further increase of the insulin.  Despite such measures, he was 
referred to a pain specialist in November 2004.

From that point onward, the Veteran had progressively increased 
pain, decreased exercise, increased weight, and increased insulin 
requirements.  His HgbA1C ranged from 7.3 to 9.9 with an average 
of 8.6.  The Veteran's weight had gone from 254 pounds to a 
maximum of 315 pounds.  The insulin requirement went from 30 
units per day to 200 units per day.  Pain control included 
darvocet, neurontin, palladone, dilaudid, flexeril, duragesic, 
hypdromorphone, skelaxin, gabatrel, and topiramate.  Depression 
related to chronic pain and disability had been treated with 
paxil, celexa, wellbutrin, effexor, and cymbalta.  Dr. Bryant 
indicated that eventually the Veteran's symptoms and the side 
effects of their treatment forced retirement.

Dr. Bryant stated that both diabetes and degenerative arthritis 
tend to be progressive over time.  Both benefit from regular 
exercise and worsen with increasing weight.  Both are treated 
with medications that can increase weight.  In the Veteran's 
case, Dr. Bryant indicated that the progression of each seemed to 
augment the progression of the other.  She noted that the slow 
progression of each became more rapid over time as each required 
more aggressive treatment, which in turn led to more weight gain 
and worsened symptoms.  Dr. Bryant stated that she suspected that 
had the Veteran had either disease in isolation the progression 
would not have been as rapid.  

Dr. Bryant reported that the slower progression of both diseases 
became much more rapid in 2004 when a rapid increase in treatment 
followed an increase in symptoms and decrease in mobility.  The 
Veteran went from a person who was controlling his disease, 
working full-time with additional teaching and writing a book, to 
a person who was unable to perform in one job due to symptoms and 
side effects of treatment.  The depression contributed to such 
because its treatment also tended to cause weight gain.  The 
depression had likely resulted from the pain itself, as well as 
the inability to participate in normal activities due to pain.

Dr. Bryant indicated that the Veteran's current status was that 
of severe chronic pain that limited his activities severely.  His 
diabetes was poorly controlled with HgbA1C 9.9 despite 200 units 
of insulin daily.  His weight decreased due to probable diabetic 
gastroparesis.  The Veteran was unable to take enalapril 
consistently to slow progression of the neuropathy due to 
vomiting from the gastroparesis.  

At the December 2007 VA examination, the examiner reviewed the 
claims file, which includes Dr. Bryant's and the Veteran's VA 
treating physician's statements, interviewed the Veteran, and 
conducted a physical examination.  Thereafter, he stated that he 
could not resolve the question as to whether the Veteran's 
diabetes mellitus was caused or aggravated by his service-
connected back disorder and medications, ankle disorder, and 
depression without resorting to mere speculation.  The examiner 
noted that there was no doubt that the Veteran's weight and 
diabetes have progressed in severity over time; however the 
question is whether such progression was caused or aggravated by 
his service-connected disabilities and medications.  He indicated 
that such would be mere speculation as he had no way to know what 
the Veteran's weight would be, or what the status of his diabetes 
would be, in the absence of such disabilities.  They could very 
likely be the same, or nearly the same, as they are today.  The 
examiner noted that weight gain was influenced by so many 
factors, to include heredity/genetics and calorie consumption 
versus energy expenditure.  He stated that, as the Veteran 
admitted to being non-compliant with checking his blood sugars, 
and even with his insulin usage at times, he had no way to verify 
if he had truly followed a diet appropriate for his diabetes and 
limited activity level.  The examiner also noted that diabetes 
was naturally a progressive disease, and with such a dramatically 
high HgbA1C and blood sugar at the time of his diagnosis in 1993 
(13.2/322), it was not surprising that he had progressed to 
needing insulin.  He indicated that, from reviewing the notes, 
both the Veteran's weight and HgbA1C's have fluctuated over time, 
even when he was fairly active until approximately four years 
ago.  The examiner concluded that it was his opinion that it 
would require resort to mere speculation to state if the 
Veteran's service-connected disabilities and treatment caused or 
aggravated his diabetes.

The Board has first considered whether the Veteran is entitled to 
service connection for diabetes mellitus on a direct or 
presumptive basis.  In this regard, the Veteran contends that he 
had symptoms indicative of diabetes while on active duty and Dr. 
Bryant stated that, given the fact that many of his symptoms 
(fatigue, polydipsia, polyuria, night sweats) were present prior 
to his discharge from the Army, it was probable that he was 
diabetic at the time of discharge.  However, the Veteran's 
service treatment records are negative for complaints, treatment, 
or diagnoses referable to diabetes mellitus or symptoms 
indicative of such disease.  Specifically, there were no 
complaints of fatigue, polydipsia, polyuria, or night sweats 
noted.  Moreover, the Veteran's July 1991 Medical Board 
examination revealed that, based on urinalysis, his sugar was 
negative.  The Veteran, in fact, was not diagnosed with diabetes 
mellitus until December 1993, approximately two years after his 
discharge from service.  Therefore, the Board finds that the 
evidence does not support service connection on a direct or 
presumptive basis.

However, with respect to the Veteran's claim that his service-
connected disabilities of lumbosacral degenerative disc disease 
with radiculopathy and/or adjustment disorder with mixed 
emotional features of depression and anxiety aggravated his 
diabetes mellitus, the evidence is in equipoise.  Therefore, the 
Board will resolve all reasonable doubt in his favor and find 
that service connection on a secondary basis is warranted.

In this regard, the Board notes that Dr. Bryant and the Veteran's 
VA treating physician have offered opinions that the Veteran's 
service-connected back and psychiatric disabilities have 
aggravated his diabetes mellitus.  Specifically, Dr. Bryant 
indicated that, with progressive increase in symptoms from the 
degenerative disease in the Veteran's back, she has seen a 
progressive decrease in the amount of activity which he could 
tolerate.  With such a decrease in activity level, he has had 
progressive loss of control of his diabetes, going from good 
control on low dose oral medication to marginal control with both 
oral medication and insulin.  Dr. Bryant also noted that the 
Veteran's treatment for depression also tended to cause weight 
gain.  In support of her opinion, she provided a summary of the 
Veteran's treatment for diabetes and the corresponding status of 
his back disability.  Likewise, the Veteran's treating VA 
physician opined that it was likely or at least as likely as not 
that the Veteran's service-connected degenerative disc disease of 
the lumbar spine with radiculopathy had permanently aggravated 
his diabetes mellitus due to his inability to exercise and 
subsequent weight gain.  He also noted that the Veteran was on 
anti-depressant medications that aggravated his weight gain.  In 
support of his opinion, the Veteran's VA treating physician 
indicated that he had reviewed the Veteran's medical records and 
relevant history.  

In contrast, the August 2005 VA examiner determined that the 
Veteran's diabetes mellitus was not caused or aggravated by his 
service-connected back disability as he seemed to be in fairly 
good control on average with minor fluctuations.  Additionally, 
the December 2007 VA examiner indicated that it would require 
resort to mere speculation to state if the Veteran's service-
connected disabilities and treatment caused or aggravated his 
diabetes.  In reaching their conclusions, both VA examiners 
reviewed the claims file, interviewed the Veteran, and conducted 
a physical examination.

Therefore, based on the foregoing, the Board concludes that the 
evidence is in equipoise as to whether the Veteran's service-
connected back and psychiatric disabilities aggravated his 
diabetes mellitus.  Consequently, the Board will resolve all 
reasonable doubt in his favor and find that service connection on 
a secondary basis is warranted.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for diabetes 
mellitus type II is granted.

Service connection for diabetes mellitus type II is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


